Exhibit 10.3







PERSONAL GUARANTY




The undersigned, Jon S. Cummings IV, Todd C. Buxton and Eran Danino (each, a
“Guarantor” and collectively, “Guarantors”), being officers and shareholders of
Omega Commercial Finance Corporation, a Wyoming corporation (“Borrower”), for
direct and indirect consideration, the receipt and adequacy of which are hereby
expressly acknowledged, jointly and severally, do hereby personally guarantee
the full and punctual payment and performance by Borrower under that certain
Promissory Note of even date herewith (the “Note”) made in the original
principal amount of Five Hundred Thousand Dollars ($500,000.00) made by Borrower
in favor of Mark Feanny (“Lender”), a copy of which Note is attached hereto as
Exhibit A.




In the event that Borrower fails to make any payment under the Note when due or
otherwise or fails to perform in any other manner with respect to the Note,
Guarantors do hereby promise, jointly and severally, to make all payments due
Borrower or otherwise perform under the Note, and to promptly reimburse Lender
for any and all reasonable costs and expenses, including court costs, incurred
by Lender in connection with the enforcement of this Personal Guaranty.
Furthermore, this Personal Guaranty is an absolute, continuing and unconditional
guaranty of payment and performance and shall not be discharged, impaired or
affected by the insolvency of any Guarantor, the validity or invalidity of the
Note or the Pledge and Security Agreement entered into in connection therewith,
any transfer of diminution of value of any portion of the collateral described
in such Pledge and Security Agreement, any statute of limitations affecting the
liability of any Guarantor, or any right of offset, counterclaim or defense of
any Guarantor whatsoever.




Furthermore, Guarantors do hereby authorize and empower any attorney of any
court of record of the State of Texas to appear for and to enter judgment
against us, or any of us, in favor of Lender for any sums due under the Note or
this Personal Guaranty together with the costs of collection as set forth
therein and herein. Guarantors, jointly and severally, hereby waive and release
all benefit and relieve from any and all appraisement, stay or exemptions laws
of any state now in force or hereafter to be passed with respect to this
Personal Guaranty.




IN WITNESS WHEREOF, Guarantors have, jointly and severally, executed and
delivered this Personal Guarantee this 4th day of March, 2016.







GUARANTORS:

 

 

 

/s/ Jon S. Cummings IV

 

Jon S. Cummings IV

 

 

 

/s/ Todd C. Buxton

 

Todd C. Buxton

 

 

 

/s/ Eran Danino

 

Eran Danino

 












